Smith, Judge.
The plaintiff, movant for summary judgment, having introduced evidence showing that there was no genuine issue of material fact and that it was entitled to prevail on the undisputed facts, and the defendant having then rested on its pleadings without offering any evidence to suggest any remaining factual issue, the trial court’s grant of the motion for summary judgment was correct. E. g., McCracken v. Gainesville Tribune, 146 Ga. App. 274, 277 (246 SE2d 360) (1978).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.